Citation Nr: 1709725	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  12-02 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for irritable bowel syndrome.

3.  Entitlement to rating in excess of 50 percent prior to January 25, 2016, and in excess of 70 percent thereafter for a psychiatric disability.

4.  Entitlement to a compensable rating for hemorrhoids. 


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel




INTRODUCTION

The Veteran served on active service from August 1972 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center, and a November 2011 rating decision by the Regional Office (RO) in Houston, Texas.  The July 2011 rating decision granted service connection for a bipolar disorder and assigned an initial rating of 50 percent effective March 7, 2005, and the November 2011 rating decision denied the claims for service connection for irritable bowel syndrome and a compensable rating for hemorrhoids.  

Regarding the Veteran's claims for entitlement to service connection for irritable bowl and increased rating for hemorrhoids, the Board notes that the Veteran filed a timely notice of disagreement to the November 2011 rating decision in November 2011.  In January 2012, the RO issued a Statement of the Case (SOC).  The Veteran then filed a timely VA Form 9 in February 2012.  Here the Board finds that the Veteran properly perfected the appeal to this issues and jurisdiction is properly before the Board.  

During the pendency of this appeal, a June 2016 RO decision increased the rating for the Veteran's psychiatric disability to 70 percent as of January 25, 2016.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for irritable bowel syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2005 decision denied entitlement to service connection for irritable bowel syndrome. 

2.  The evidence associated with the claims file subsequent to the June 2005 denial of the claim for service connection for irritable bowel syndrome is new and raises a reasonable possibility of substantiating the claim. 

3.  For the period from the March 7, 2005 effective date of the grant of service connection to January 25, 2016, the Veteran's psychiatric disability has been manifested by symptoms that are indicative of occupational and social impairment, with reduced reliability and productivity.  Symptoms include disturbances of motivation and mood, and difficulty in maintaining social relationships.  However, during this period, symptoms of occupational and social impairment deficiency in most areas such as work, school, family, relations, judgment, thinking, and mood were not demonstrated.

4.  For the period beginning on January 25, 2016, the Veteran's service-connected psychiatric disability more nearly approximated occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to such symptoms as depression, impaired impulse control, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships.  Total occupational and social impairment was not shown.

5.  For the entire period of the appeal, the service-connected hemorrhoids are asymptomatic or are principally manifested by small to moderate hemorrhoids with mild symptoms, itching, and occasional bleeding without evidence of thrombotic hemorrhoids, excessive redundant tissue, frequent recurrences, persistent bleeding and with secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for irritable bowel syndrome.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2016).

2.  The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected psychiatric disability for the period prior to January 25, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, Diagnostic Code 9432 (2016).

3.  The criteria for a rating in excess of 70 percent as of January 25, 2016 for the Veteran's service-connected psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9432 (2016).

4.  The criteria for an initial compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran was provided with 38 U.S.C.A. § 5103 (a)-compliant notice in June 2010 and October 2011. 

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103 (a) (West 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran was provided VA examinations with respect to the claim for entitlement to service connection for hemorrhoids and increased rating for a psychiatric disability.  Collectively, the examinations adequately provide the findings necessary to a resolution to the appeal.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board acknowledges that the Veteran's last VA examinations concerning the hemorrhoids disability on appeal occurred in 2011.  The Board notes that the mere passage of time since the last examination is not reason enough, alone, to require reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's hemorrhoids since the 2011 VA examination and, in any case, the Veteran has not argued the contrary as he has not alleged during the pendency of the claim that his hemorrhoids have worsened since the 2011 examination.  The Board will therefore proceed with the adjudication of this appeal.

II. New and Material Evidence

A June 2005 rating decision denied service connection for diarrhea/irritable bowel syndrome (IBS).  At that time, VA and private medical records showed that the Veteran's IBS was not associated with service and a review of his service treatment records did not show any diagnosis of IBS.  The evidence of record at the time of the June 2005 rating decision included the Veteran's service treatment records, VA, and private medical records.

The Veteran was notified of the denial, but did not appeal.  No new and material evidence was received within one year of the notification of the denial.  Therefore, the June 2005 rating decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156 (a) (2016).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Evidence added to the claims file since the final June 2005 rating decision includes VA and private treatment records.  Additionally, the Veteran submitted a statement in August 2011 reporting that his IBS went "hand and hand" with his hemorrhoids.  Here, the Board finds that the Veteran's submitted statement constitutes new and material evidence as his assertion that IBS was caused or aggravated by his service connected hemorrhoids was not made at the time prior to the June 2005 rating decision.  The new evidence relates that the Veteran IBS may have been caused or aggravated by his service connected hemorrhoid and relates to an unestablished fact necessary to substantiate the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim for service connection for IBS is reopened. 

III. Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016). 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

A. Increased Rating-Psychiatric disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2016).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2016).

The Veteran's service-connected psychiatric disability was assigned an initial 50 percent rating for the period prior to January 25, 2016, and 70 percent for the period thereafter, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432.  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2016).

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

An August 2005 private treatment record shows that the Veteran self-reported panic attacks.

A March 2006 private treatment letter from Dr. K.W., noted that the Veteran was prescribed Lamictal for mood stabilization.  The Veteran was being seen for treatment by Dr. K.W. every three to four weeks for follow ups for his bipolar disorder which was going well.  Dr. K.W. noted that the Veteran had symptoms of depression, mood lability, hypomania, grandiosity, racing thoughts, pressured speech, sleep disturbances, alcohol abuse, and flight of ideas.  

A May 2007 follow letter from Dr. K.W., reported that the Veteran was currently stable on his present medication and being seen for individual psychotherapy, approximately once per month.  

A December 2008 VA mental health treatment note showed that the Veteran was well-groomed, well-related, cooperative, and easily engaged.  His speech patter was noted with a normal rate, volume, tone, and rhythm.  The Veteran's mood was euthymic and his affect was noted with full range.  His thought process was coherent and goal directed.  He denied perceptual disturbances with no delusions.  No suicidal ideation were noted.  He was orientated to date, place, and person.  The Veteran's memory was noted to be intact with intelligence above average, good insight, and good judgement.  He was diagnosed with a bipolar disorder and assigned a GAF of 65.

A December 2008 VA treatment report noted that the Veteran was assessed with a GAF of 60.  

A January 2009 VA psychiatric assessment report noted that the Veteran was currently in a serious relationship and that he was currently employed since 2005 as a social security administrative law judge.  

An April 2009 VA mental health treatment report noted that the Veteran appeared clean, neatly dressed, and well groomed.  His behavior was noted as cooperative, and pleasant.  The Veteran maintained good eye contact with increased psychomotor activity.  His speech was spontaneous, clear, with increased rate and amount.  His mood was noted to be mildly euphoric.  His affect was mildly labile.  The Veteran was noted to be alert and oriented to all four spheres.  He showed an appropriate level of concentration and his memory remained intact.  His thought content was coherent, logical, and goal-oriented.  No delusional or paranoid thoughts were noted.  No suicidal or homicidal ideation/intent were noted.  No evidence of auditory or visual hallucinations were shown.  His thought process was noted as linear with fair insight and judgment.  The Veteran was diagnosed with bipolar mood disorder and PTSD.  He was assigned a GAF score of 50.   

A July 2009 VA treatment record shows that the Veteran was assigned a GAF score of 50.  

A September 2010 VA examination report shows that the Veteran experienced depressive symptoms since separation from service.  He reported being excessively angry, throwing objects around the house, and periods of rage during his job as a judge.  He reported yelling at people in court, throwing them out, and then being threatening with official complaints by attorneys subjected to his behavior.  The Veteran also reported periods of being very productive at his job followed by periods by being unproductive and avoidance of responsibility.  The Veteran reported that he lived alone and had seven relationships during the previous five years that usually ended due to his rage and drinking.  Mental status examination showed that the Veteran was dressed casually; maintained good eye contact, grooming, and hygiene. The Veteran's manner was noted as cooperative and pleasant.  His speech and communication were rapid but otherwise normal in rhythm, tone, and volume.  Thought processes showed an overabundance of ideas but were generally clear, logical, linear, and coherent and goal directed.  Behavior was appropriate.  There were no delusions or hallucinations noted and none reported.  His mood was elated and expansive and his affect mood congruent.  He denied both suicidal and homicidal ideation although he did admit he had periods where he thought he would be better off dead.  He was oriented in all spheres.  Concentration was good as per his performance on the serial seven's task.  Remote and recent memory appeared to be largely intact.  Social judgement and insight were fair to good.  The examiner reported that the effects of the Veteran's thought processes on employment and social functioning would have a mild impact negative impact on his functioning at work and a significant impact on his social relationships due to impulsiveness with girlfriends after a few months.  Therefore there would be reduced reliability and productivity due to his psychiatric disorder.  The examiner also reported that the Veteran would be able to engage in all activities of daily living without assistance.  The examiner diagnosed the Veteran with bipolar disorder and a GAF score of 55.  

A January 2016 VA examination report showed that the Veteran's psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was divorced and had three children from the marriage that he is still close with.  The Veteran reported living alone.  The Veteran was currently employed as a social security administrative judge and worked from home two days per week.  He reported that he was well like at work.  Symptoms were noted as depressed mood, chronic sleep impairment, disturbances in motivation and mood, inability to establish and maintain effective relationships, and impaired impulse control such as unprovoked irritability with periods of violence.  The examiner observed that the Veteran was pleasant and cooperative, well-groomed with good eye contact.  His speech was at a normal rhythm and rate.  The examiner noted that the Veteran had above average intelligence.  He was coherent, logical, denied suicidal and homicidal ideations.  No hallucinations were reported.  The Veteran denied manic symptoms but sometimes felt hyper.  The Veteran reported that he was depressed most of the time and did participate in anger management.  The Veteran reported that he had been irritable and violent (throwing inanimate objects) but was now in control more.

The Board finds that for the period from the initial effective date to January 25, 2015, the evidence of record does not support a initial rating higher than the assigned 50 percent rating.  The initial 50 percent rating contemplates occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of short or longer term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Veteran has acknowledged feeling angry and irritability that had resulted with outburst at his job.  The Veteran has also reported one passive thought of that he may be" better off dead" but denied having any current suicidal or homicidal ideations.  The Veteran has shown violent outbursts of throwing inanimate objects.  Moreover, the evidence does not indicate, nor has the Veteran ever reported that his service-connected psychiatric disability was manifested by persistent delusions, obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene.  None of those symptoms were shown in the record.  

With respect to the Veteran's GAF scores prior to January 25, 2016, the evidence of record documents GAF scores of 65, 60, 50, 50, and 55 which contemplate mild to serious to impairment in several areas.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2016).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's symptomatology fell into a range of greater severity, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in major deficiencies or met the symptomatology for an initial rating greater than 50 percent.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 50 percent rating, including consideration of disturbance of mood.  The Board finds it significant that the Veteran during this period was full employed and reported being competent at is work.  

The Board also finds that the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent rating.  The Board finds that the evidence does not show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While the Veteran's mood has been mostly depressed, he still maintained a stable relationship with three children from his previous marriage and reported being well liked at work.   The evidence does not show any suicidal ideation, with the exception of a passive thought reported during this time period; obsessional rituals which interfere with routine activities; speech which is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances, including work or work like setting; or inability to establish and maintain effective relationships.  While there may be some anger and irritability symptoms noted during this period of the appeal, the extent of those symptoms are not sufficient to raise his overall level of symptomatology to the level of the 70 percent rating. 

Consequently, the Board finds that the weight of the evidence is against granting an initial rating in excess of 50 percent prior to January 25, 2016.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regards to the Veteran's claim for a rating in excess of 70 percent as of January 25, 2016, the Board finds that an increased rating of 100 percent is not warranted for the Veteran's psychiatric disability during any time during the course of the appeal period.  The Board finds that the 100 percent rating is not proper because the preponderance of the evidence is against a finding that total occupational impairment is shown.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  While the Veteran's symptoms are severe and consist of the irritability, depressed mood, chronic sleep disturbances, inability to establish and maintain effective relationships, and impaired impulse control, he is not entitled to a 100 percent rating for his psychiatric disability because total occupational and social impairment is not shown by the evidence of record.  The record indicated that the Veteran is working full-time.  Additionally, while the Veteran is divorced, he still maintains a close relationship with his three grown children.  This evidence in itself shows that he is not totally socially and occupational impaired.  

The Board finds the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating. A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran is in full-time employment, which indicates that he is not totally occupationally impaired.  Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent scheduler rating.

Therefore, the Board finds that a rating in excess of 70 percent is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Increased Rating-Hemorrhoids

The Veteran's hemorrhoids have been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7336 (2015).  Under Diagnostic Code 7336, a zero percent rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted when hemorrhoids are large or thrombotic and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating is warranted when there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures. 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016). 

An October 2011 VA examination report shows that the Veteran reported anal itching, diarrhea, pan, a nagging feeling to empty bowels, swelling, bleeding, and occasional soiling of the underwear.  He reported internal and external hemorrhoids.  He described a leakage of stool less than 1/3 of the day in moderate amounts and a pad was not needed.  The Veteran also reported that his bipolar condition aggravated his internal and external hemorrhoids and constipation.  He reported that his overall functioning of physical and occupational activities were reduced due to the pain.  The rectal exam was performed that showed no evidence of: ulceration, fissures, reduction of lumen, and loss of rectal tonus, trauma, rectal bleeding, proctitis, infections, spinal cord injury, protrusion or loss of sphincter control.  The anal reflexes were normal.  His anal walls were noted as normal.  There were no hemorrhoids detected during the rectal examination.  Examination of the prostate was within normal limits.  No rectal fistula was noted on examination.  The examiner noted that the rectum condition did not cause anemia.  The effect on the claimant's usual occupation was that he could not sit for longer than one hour in the same place before feeling pain or needing to use the bathroom.  The examiner reported that the Veteran needed to take hourly breaks due to the pain and he must schedule his travel plans around places that have access to a bathroom.  He also could not travel far in a car seated in the same position.  The effect of the condition on the Veteran's daily activity is that he lives in pain and itching of his rectal area.  His job as a judge requires him to sit for prolonged periods and this exacerbated his pain.  He experienced itching and discomfort when his hemorrhoids flare and occasionally bleeds form them.  He cannot perform certain exercise routines such as running, weights, or nautilus exercise due to straining and worsening of his hemorrhoids.  He experienced frequent diarrhea which inflames his hemorrhoids and he must use Imodium to prevent the diarrhea.
 
After a review of the evidence of record, the Board finds that a compensable schedular rating is not warranted for the Veteran's hemorrhoids under Diagnostic Code 7336 at any time during the appeal period.  The weight of the competent and credible evidence shows that the service-connected hemorrhoids are manifested, at worst, by mild or moderate hemorrhoids without objective evidence of thrombotic hemorrhoids, excessive redundant tissue, or frequent recurrences.  There is no objective evidence of irreducible hemorrhoids for the time period of the appeal.

Here, the October 2011 examiner did not find internal or external hemorrhoids upon examination.  The Board has also considered whether any other applicable rating criteria may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's statements made during examinations, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as rectal bleeding and bowel movements.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Indeed, this lay testimony has been considered in evaluating the disability on appeal.  However, the Board ultimately must weigh all of the credible, probative evidence; and when that is done here, the weight of the evidence is against a finding that an increased schedular rating is warranted.  The Board finds that there are no treatment reports showing that the Veteran has been treated for hemorrhoids symptoms that would warrant a compensable rating.  Therefore, in light of the foregoing, the Veteran's claim for a compensable schedular rating for his hemorrhoids is denied. 

IV. Extraschedular Rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321 (b)(1) (2016).

In this case, the rating criteria for mental disorders reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case. 

The Board has considered whether the Veteran's claim for higher initial ratings for his service-connected psychiatric disability and hemorrhoids should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 (b)(1) (2016) and has concluded that no such referral is warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria as the psychiatric disability has not manifest in causing total occupational impairment, and his hemorrhoids symptoms of mild bleeding and itching is considered in the rating criteria.  Higher ratings are available for each disability.  However the Veteran does not meet the criteria for a higher rating during either period on appeal.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to rating in excess of 50 percent prior to January 25, 2016, and in excess of 70 percent thereafter for a psychiatric disability is denied

Entitlement to a compensable rating for hemorrhoids is denied.


REMAND

Irritable Bowel Syndrome

The Board finds that additional development is needed before the Veteran's remaining claim on appeal is decided.  The evidence of record establishes that the Veteran has a current diagnosis of irritable bowel syndrome.  The Veteran asserts that he has irritable bowel syndrome related to service, and specifically that it is caused or aggravated by service connected psychiatric disability and hemorrhoids.  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

As the Veteran has not yet been provided a VA examination since addressing the etiology of his IBS, the Board finds that a remand is necessary to provide the Veteran a VA examination that addresses all the evidence of record, to include the Veteran's contentions and the theory of secondary service connection.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of irritable bowel syndrome (IBS).  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should clearly set forth the rationale for all opinions expressed.  The examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the diagnosed IBS was incurred in or is otherwise related to service. 

(b) Is it at least as likely as not (50 percent or greater probability) that IBS that is proximately due to or caused by the service-connected psychiatric disability or hemorrhoids.

(c) Is it at least as likely as not (50 percent or greater probability) that IBS is aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected psychiatric disability or hemorrhoids.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


